 
 
V 
108th CONGRESS
2d Session
H. R. 4049 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2004 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Ahmad Khabaz Taghizadeh and Azammolok Taghizadeh Vatani. 
 
 
1.Citizenship for Ahmad Khabaz Taghizadeh and Azammolok Taghizadeh VataniNotwithstanding title III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.), Ahmad Khabaz Taghizadeh and Azammolok Taghizadeh Vatani shall each be considered to be a naturalized citizen of the United States as of the date of the enactment of this Act and shall each be furnished by the Secretary of Homeland Security with a certificate of naturalization.  
 
